PER CURIAM.
The claimant has petitioned for an award of attorney fees to be paid by the defendant workers’ compensation insurance carrier. The claimant brought these proceedings seeking workers’ compensation benefits for a disability caused by mental stress. The Court of Appeals awarded compensation, we granted the insurance carrier’s petition for review and subsequently remanded the proceeding to the Court of Appeals with instruction to have a finding made on the nature of the causation of the claimant’s condition. 290 Or 343, 624 P2d 565 (1981).
The claimant contends she is entitled to attorney fees by the provisions of ORS 656.382(2) which provides:
"If a request for hearing, request for review or court appeal is initiated by an employer or the corporation, and the referee, board or court finds that the compensation awarded to a claimant should not be disallowed or reduced, the employer or corporation shall be required to pay to the claimant or his attorney a reasonable attorney’s fee in an amount set by the referee, board or the court for legal representation by an attorney for the claimant at the hearing, review or appeal.”
Assuming all the other conditions of the statute required to support an award of attorney fees are fulfilled, attorney fees are not payable because this court did not find "that the compensation awarded to * * * claimant should not be disallowed or reduced * * We did not decide either of those issues but remanded the case.
Petition denied.